DETAILED ACTION
Status of Application
Claims 1-8 are pending in this application.  Claims 1-8 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a divisional of U.S. Patent Application No. 16/655,255, filed October 13, 2021 and now issued as U.S. Patent No. 11,160,740, which claims benefit of foreign priority to JP 2018-205743, filed October 31, 2018.  No English translation of the certified copy of priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements, filed 09/24/2021, 02/08/2022, 05/20/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.  Foreign language references listed in the information disclosure statement, for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 8 disclose water-based liquid cosmetic comprising “a water-soluble dispersant”, and “a film-forming polymer emulsion that may be an alkyl acrylate copolymer emulsion”.  Claim 3 (dependent on claim 1) discloses alkyl acrylate copolymer as a water-soluble dispersant.  To this point, it is noted that it is well known in the field that alkyl acrylate copolymers can be water-soluble and film forming (e.g., WO2002060980A2 and references cited therein).  Neither the claims nor the specification provide a clear definition for compounds that can be used as “water soluble dispersants” OR as “film forming polymers” in an emulsion.  Therefore, the scopes of claims 1, 3, 8 are not reasonably clear.  Clarification is required.  
 Claims 2, 4-7 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al., US 5,688,493 (cited in IDS; hereinafter referred to as Sugawara), in view of and Hashimoto, US 8,362,089 (cited in IDS).  
Sugawara teaches cosmetic compositions comprising:  
(i)  up to 5 wt% of anionic surfactants in combination with nonionic surfactants, e.g., polyethylene oxide alkyl ethers (Col. 4, Lns. 15-36 as applied to claims 1, 5, 8);
(ii)  inorganic coloring pigments, e.g., 6 wt % of carbon black (Col. 5, Lns. 53-55; Example 3 as applied to claims 1, 2, 6, 8);  
(iii)  aqueous polymer emulsion blended as a film-based material into said compositions in an amount of 1-60 wt% relative to the weight of the whole composition, in terms of the weight of solid contents (Col. 5, Lns. 12-22 as applied to claim 1, 7, 8),
(iv)  0.5-1 wt % of water soluble polymers such as polyvinylpyrrolidone, polyvinyl alcohol (Col. 6, Lns. 44-49; Example 3 as applied to claims 1, 8); and  
 (v) at least 35 wt% of water (Col. 2, Lns. 10-11 as applied to claims 1, 8).
Sugawara specifically teaches the use in said aqueous polymer emulsions alkyl acrylate copolymers (Col. 2, Lns. 5-56 as applied to claims 1, 3, 8).  
Sugawara does not teach the use of such anionic surfactant as diethylhexyl sodium sulfosuccinate (claims 1, 8). 
Hashimoto teaches aqueous cosmetic compositions that may include:  (i) anionic surfactants, e.g., dioctyl sodium sulfosuccinate (also known as diethylhexyl sodium sulfosuccinate) that can be used in combination with nonionic surfactants (Col. 10, Ln. 29-Col. 11, Ln.43);  (ii)  2-10 wt% of inorganic coloring pigments (Col. 14, Lns. 39-54; Examples);  (iii)  water soluble polymers such as polyvinyl alcohol (Col. 7, Lns. 60-62), polyvinylpyrrolidone copolymers (Col. 7, Lns. 49-Col. 8, Ln. 11); and alkyl acrylate copolymers (Col. 7, Lns. 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anionic surfactants and/or alkyl acrylate copolymers as taught by Hashimoto preparing compositions taught by Sugawara.  One would do so with expectation of beneficial results, because Hashimoto teaches compositions providing improved dispersion stability.  
With regards to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding the claimed inherent properties of the disclosed compositions (claim 4), it is noted that the cited prior art teaches the compositions that are substantially the same as the compositions recited by the instant claims.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims can also be provided.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) see MPEP § 2112.02.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,160,740. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patent also claims:  A pen shaped cosmetic product comprising: a water-based liquid cosmetic comprising a mixture of:  1-20 mass % of a film-forming polymer emulsion as a solid content concentration;  0.01-1 mass % of diethylhexvl sodium sulfosuccinate;  3-20 mass % of carbon black as an inorganic coloring pigment;  0.5-5 mass % of a water-soluble dispersant;  less than 0.1 mass % of a nonionic surfactant;  and 40-80 mass % of water;  and wherein the film-forming polymer emulsion is a polymer emulsion selected from the group consisting of an alkyl acrylate copolymer emulsion, an alkyl acrylate/styrene copolymer emulsion, an alkyl acrylate/vinyl acetate copolymer emulsion, an alkyl acrylate/diacetone acrylamide copolymer emulsion, and a urethane/acrylic composite resin emulsion;  and wherein the film-forming polymer emulsion, the diethylhexyl sodium sulfosuccinate, the inorganic coloring pigment, and the water-soluble dispersant are dissolved or dispersed in the cosmetic.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0248561 - teaches water soluble polymers, e.g., polyvinylpyrrolidone, polyvinyl alcohol, acrylate (co)polymers and their use in cosmetic compositions in combinations with diethylhexyl sodium sulfosuccinate, pigments, and other additives. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615